Exhibit 10.13

FIRST AMENDMENT TO GUARANTY

THIS FIRST AMENDMENT TO GUARANTY dated October 11, 2019 (this “First Amendment
to Guaranty”) amending (for the first time) the Guaranty dated August 19, 2016
(the “Original Guaranty” and, as amended hereby, the “Guaranty”) made by PRIVATE
NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC (the “Guarantor”) in favor of JPMorgan
Chase Bank, N.A. (“Chase”), recites and provides as follows:

Recitals

Guarantor and Chase have agreed to amend the Original Guaranty to revise the Net
Income covenant, and hereby do so.  The sole Section of this First Amendment to
Guaranty is numbered to correspond to the number of the only Section of the
Original Guaranty amended hereby.

Amendment

4.Covenants of Guarantor.

(g)  Financial Statements and Other Reports.

Section 4(g)(ii) of the Original Guaranty is hereby amended to read as follows:

(ii)As soon as available and in any event not later than ninety (90) days after
the end of each fiscal year of Guarantor, statements of income, changes in
stockholders’ equity and cash flows of PennyMac Financial Services,
Inc. (“PFSI”) and its Subsidiaries on a consolidated basis for the preceding
fiscal year, the related balance sheet as of the end of such year (setting forth
in comparative form the corresponding figures for the preceding fiscal year),
all in reasonable detail, prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved, and accompanied by an opinion
in form and substance satisfactory to Chase (without a “going concern” or like
qualification, commentary or exception and without any qualification or
exception as to the scope of such audit) and prepared by an accounting firm
reasonably satisfactory to Chase, or other independent certified public
accountants of recognized standing selected by PFSI and acceptable to Chase,
each stating that said financial statements fairly present in all material
respects the financial condition, cash flows and results of operations of PFSI
and its Subsidiaries, on a consolidated basis as of the end of, and for, such
year;

(The remainder of this page is intentionally blank; counterpart signature pages
follow)

 

 








As amended hereby, Guarantor hereby ratifies, confirms and reaffirms the
Guaranty as being in full force and effect.

Executed as the date first above written.

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

    Pamela Marsh

 

 

    Senior Managing Director and Treasurer

 

 

 

 

Accepted and agreed to:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Lindsay Schelstrate

 

 

    Lindsay Schelstrate

 

 

    Authorized Officer

 

 

Counterpart signature page to First Amendment to Guaranty

